Citation Nr: 1110303	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence was received in order to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.

The Veteran's representative appeared before the undersigned Acting Veteran's Law Judge at a hearing that was held at the RO in September 2010.  The Veteran did not attend the hearing and no witnesses testified thereat.  Rather, the Veteran's representative asked for additional time for the Veteran to submit documentary evidence on his behalf.  The additional submission from the Veteran was received and the Veteran waived RO review of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was previously denied in a rating decision that was dated in September 1953 because the Veteran's back problem was shown to have predated his service.  The Veteran appealed the RO's decision, and in an April 1954 decision the Board upheld the denial of the Veteran's claim.

2.  The evidence received since the April 1954 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service connection for a back disorder.  





CONCLUSIONS OF LAW

1. The Board's April 1954 decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has not been received in order to reopen the claim of service connection for a back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran's claim for service connection for a back disorder was previously denied in the September 1953 rating decision and the April 1954 Board decision.  In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in May 2009 that explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim.  The May 2009 letter also explained the new and material evidence standard and informed the Veteran that his claim was previously denied because the Veteran's back condition existed prior to his military service and there was no evidence of any back injury that was incurred during service.  The letter informed the Veteran that he needed to submit evidence which related to that fact.  The May 2009 letter also informed the Veteran what the evidence needed to show in order to sustain a claim for service connection for a claimed disability and explained the general manner whereby VA assigns disability ratings and effective dates.  

In addition to its duty to provide certain notices to claimants, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and private treatment records that were submitted by the Veteran.  While the Veteran was afforded a hearing, the transcript of which is of record, no testimony was taken at that hearing which consisted solely of the Veteran's representative requesting additional time for the Veteran to submit documentary evidence.

The Veteran was not afforded a VA examination in this case.  However, one was unnecessary in that new and material evidence was not received.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that the VCAA was satisfied in this case.

New and Material Evidence

In a September 1953 rating decision, the RO denied service connection for the Veteran's back disability.  The Veteran appealed the RO's decision to the Board, which denied the Veteran's claim in an April 1954 decision.  The evidence considered at that time included the Veteran's service treatment records.  Service connection was denied because the evidence clearly and unmistakably showed that the Veteran's back problems existed prior to his service and there was no evidence of increased disability during service.  The Board's decision became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the only evidence received since the Board's April 1954 rating decision consists of various private treatment records.  While some of these treatment records address the nature and severity of the Veteran's current back problems, they do not indicate that there is any possible connection between the Veteran's current back disorders and his military service.  As such, they do not relate to the reason the Veteran's claim was previously denied and they do not raise of reasonable possibility of substantiating the Veteran's claim.  

Insofar as the Veteran did not fulfill his threshold burden of submitting new and material evidence to reopen his claim of service connection for a back disorder, the denial of which was final, the benefit of the doubt doctrine is inapplicable to this claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

No new and material evidence having been received, the petition to reopen the claim for service connection for a back disability is denied.



____________________________________________
MICHAEL A. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


